Case 2:20-cv-02323-RGK-JPR Document 61 Filed 10/29/20 Page 1 of 2 Page ID #:555




   1 BROWNE GEORGE ROSS
     O’BRIEN ANNAGUEY & ELLIS LLP
   2 Eric M. George (State Bar No. 166403)
      egeorge@bgrfirm.com
   3 Kim S. Zeldin (State Bar No. 135780)
      kzeldin@bgrfirm.com
   4 Eric A. Westlund (State Bar No. 293403)
      ewestlund@bgrfirm.com
   5 2121 Avenue of the Stars, Suite 2800
     Los Angeles, California 90067
   6 Telephone: (310) 274-7100
     Facsimile: (310) 275-5697
   7
     Attorneys for Defendant
   8 DANIEL “KEEMSTAR” KEEM, dba
     DRAMAALERT
   9
                           UNITED STATES DISTRICT COURT
  10
             CENTRAL DISTRICT OF CALIFORNIA, WESTERN DIVISION
  11
  12
     NICKO “ROMEO” LACOSTE, dba                         Case No. 2:20-CV-02323-RGK-JPR
  13 THE CALIFORNIA DREAM
     TATTOO,                                            The Hon. R. Gary Klausner
  14
              Plaintiff,                                NOTICE OF LODGING
  15                                                    [PROPOSED] AMENDED
          vs.                                           JUDGMENT IN FAVOR OF
  16                                                    DEFENDANT DANIEL
     DANIEL “KEEMSTAR” KEEM, dba                        “KEEMSTAR” KEEM
  17 DRAMAALERT,
  18                                                    Date:           N/A
                                                        Time:           N/A
  19                     Defendant.                     Courtroom:      850
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1687446.1                                                     Case No. 2:20-CV-02323-RGK-JPR
                   NOTICE OF LODGING [PROPOSED] AMENDED JUDGMENT IN FAVOR OF DEFENDANT
Case 2:20-cv-02323-RGK-JPR Document 61 Filed 10/29/20 Page 2 of 2 Page ID #:556




   1 TO ALL PARTIES AND THEIR ATTORNEYS OF RECORD:
   2               PLEASE TAKE NOTICE that Defendant, Daniel “Keemstar” Keem, dba
   3 Dramaalert (“Defendant” or “Keem”) hereby lodges with the Court a [Proposed]
   4 Amended Judgment In Favor Of Defendant Daniel “Keemstar” Keem. The purpose
   5 of the amendment is to include the Court’s subsequent award of attorneys’ fees on
   6 September 1, 2020. Dkt. 56. The Court denied Keem’s motion for costs without
   7 prejudice allowing Keem to file a renewed motion for costs, which Keem has
   8 elected not to file.
   9
  10 Dated: October 29, 2020                    BROWNE GEORGE ROSS O’BRIEN
                                                ANNAGUEY & ELLIS LLP
  11
                                                   Eric M. George
  12                                               Kim S. Zeldin
                                                   Eric A. Westlund
  13
  14
  15                                            By:        s/Eric A. Westlund
  16                                                       Eric A. Westlund
  17                                            Attorneys for Defendant DANIEL
                                                “KEEMSTAR” KEEM, dba DRAMAALERT
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
       1687446.1
                                                    -2-              Case No. 2:20-CV-02323-RGK-JPR
                   NOTICE OF LODGING [PROPOSED] AMENDED JUDGMENT IN FAVOR OF DEFENDANT
